Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination (RCE) filed November 8, 2021, with the submission filed on October 11, 2021, that includes a response to the Final Office Action mailed August 10, 2021, has been entered. Claims 21 and 24 have been amended; claims 1-20 have been canceled; and no claims have been newly added. Claim 31 has been withdrawn. Claims 21-30 and 32 are currently under examination. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “the first vessel having less than 5% of liquid-state propellant based on the total mass of all components in the first vessel, in fluid contact with the at least one pharmaceutically active compound”, which renders the claim indefinite. 
The expression “the first vessel having less than 5% of liquid-state propellant based on the total mass of all components in the first vessel “ by itself would be definite. However, the actual limitation in the claim appears to be different, and possibly much narrower in scope, by the added stipulation “in fluid contact with the at least one pharmaceutically active compound”. One possible interpretation is that the “less than 5% liquid-state propellant” value refers only to that portion of the total amount of liquid-state propellant which is actually in direct physical contact with the active particle surface. In this case, the total amount of liquid-state propellant could be e.g. 95% of the total mass of all components in the first vessel, but only less than 5% of this is in direct physical contact with the active particle surface, such as e.g. in a very dilute suspension. Alternatively, the limitation could be interpreted as the active compound is suspended in a liquid medium comprising the liquid-state propellant, which total amount of liquid-state propellant is less than 5% of the total mass of all the components of the first vessel but which is nevertheless considered to be in physical contact with the active, the remainder being the mass of the vapor-phase propellant (i.e. the vapor in the vessel headspace which is not in contact with the active), the active, and any other solvents or non-polar co-solvents. Additional interpretations are possible as well. Hence, 
Claim 21 stipulates that the first vessel has “a mass of polar co-solvent of less than 1% of the total mass of the pharmaceutical composition produced herein”. One of ordinary skill in the art cannot definitively ascertain whether the mass of polar co-solvent of less than 1% is based on the total mass of the composition in the first vessel only, before combination with the contents of the second vessel, or alternatively is based on the total mass of the composition formed after the transferring step. 
Claims 21 and 23 make reference to the “low molecular weight poly(ethylene oxide) polymer”. There appears to be insufficient antecedent basis for this limitation in the claim. Claim 21 introduces a poly(ethylene oxide) polymer having a molecular weight from 200 to 3000 Daltons, but one of ordinary skill in the art cannot definitively ascertain whether the “low molecular weight poly(ethylene oxide) polymer is one and the same, or is necessarily limited to the recited molecular weight. 
Claim 23, which depends from claim 21, stipulates in a wherein clause that “prior to the step of transferring at least a portion of the liquid…from the second vessel”. However, claim 1 does not say anything about “at least a portion” or anything about portions generally, and there is insufficient antecedent basis for this limitation in the claim.
Claim 23, which depends from claim 21, stipulates that “the first vessel having less than 1% of the mass of the liquid-state hydrofluoroalkane propellant”. However, claim 21 provides that “the first vessel having less than 5% of liquid-state propellant based on the total mass of all components in the first vessel, in fluid contact with the at 
Claims 22-30 and 32 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23, which depends from claim 21, stipulates in a wherein clause that “prior to the step of transferring at least a portion of the liquid…from the second vessel”. However, claim 1 does not say anything about “at least a portion” or anything about portions generally. Rather, claim 21 requires the step of transferring the contents of the second vessel into the first vessel, and one of ordinary skill in the art would understand this to mean a complete transfer. Hence, claim 23 is broader in scope than claim 21 from which it depends.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 21-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (U.S. Patent Application Pub. No. 2007/0286814), in view of Govind et al. (U.S. Patent Application Pub. No. 2005/0089478) and Errington (3M [online]; 2012).
Applicant Claims
Applicant’s elected subject matter is directed to a method of making a pharmaceutical composition comprising transferring from a second vessel a quantity of an excipient mixture containing liquid HFA-227 propellant, 0.01-3 wt% of a poly(ethylene oxide) polymer, and a polyvinylpyrrolidone polymer into a first vessel containing vapor-phase HFA-227 propellant, and the mixture of budesonide and formoterol fumarate dihydrate in particle form having diameter of less than or equal to 10 microns, and being “substantially-free” of liquid HFA-227 propellant; wherein both the second vessel and the first vessel are “substantially free” of a polar co-solvent.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Sawant et al. disclose a method of making a stable aerosol pharmaceutical formulation suitable for MDI administration comprising making an excipient solution in one vessel comprising 0.05-1 wt% PEG200 or PEG400 (i.e. low-molecular weight poly(ethylene oxide)), polyvinylpyrrolidone polymers, and e.g. HFA-227 propellant; making a homogenized suspension of pharmaceutically active particles with diameter of 
Govind et al. disclose a method of making a stable pharmaceutical formulation suitable for pMDI administration comprising combining HFA-227, 0.05-0.35 wt% PEG, polyvinylpyrrolidone, formoterol fumarate dihydrate, and budesonide in a vessel; wherein the pharmaceutical actives are in microparticle form, and the formulation exhibits excellent physical stability with minimal to no flocculation or sedimentation (abstract; paragraphs 0004, 0005, 0007, 0009, 0013, 0031, 0036, 0069).
Errington discloses i) that the primary propellant in pMDIs is a gas at room temperature; and ii) that the pressure-filling process is the most prevalent technique for manufacturing pMDIs in the industry, and involves the propellant being held in a pressurized vessel in liquid form, and driven under pressure into a drug-containing composition being held in another vessel.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Sawant et al. do not explicitly disclose that the pharmaceutical active is specifically the combination of formoterol fumarate dihydrate and budesonide, and that et al. and Errington.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Sawant et al., Govind et al., and Errington, outlined supra, to devise Applicant's claimed method. 
Sawant et al. disclose a method of making a stable aerosol pharmaceutical formulation comprising making an excipient solution in one vessel comprising 0.05-1 wt% PEG200 or PEG400 (i.e. low-molecular weight poly(ethylene oxide)),  polyvinylpyrrolidone, and HFA-227 propellant; making a homogenized suspension of pharmaceutically active particles with diameter of 5 microns or less and e.g. HFA-227 propellant in another vessel; and then combining the excipient solution and the homogenized suspension of pharmaceutical active (i.e. the two vessels are effectively in “fluid communication”; wherein the pharmaceutical active can be e.g. formoterol (i.e. a beta agonist) and a beta-agonist can be combined with a corticosteroid; wherein the excipient solution and the homogenized suspension of pharmaceutical active are substantially free of alcohol and water (i.e. polar solvents/co-solvents) wherein the resulting pharmaceutical composition is placed in a canister for use as a pMDI. HFA-227 propellant is a gas at room temperature (see Errington, i.e. “the primary propellant in pMDIs is a gas at room temperature”), and Sawant is expressly directed to an “aerosol” pharmaceutical formulation (i.e. aerosol being a suspension of active particles et al. disclose that a stable pharmaceutical formulation suitable for pMDI administration can be made by combining HFA-227, 0.05-0.35 wt% PEG, polyvinylpyrrolidone, formoterol fumarate dihydrate, and budesonide in a vessel; wherein the pharmaceutical actives are in microparticle form, and the formulation exhibits excellent physical stability with minimal to no flocculation or sedimentation;  since anyone of ordinary skill in the art would know that a vapor is a substance in the gas phase at a temperature lower than its critical temperature, and that a vapor is readily condensed into a liquid by applying pressure without reducing the temperature, and since Errington discloses the pressure-filling process is the most prevalent technique for manufacturing pMDIs in the industry, and involves the propellant being held in a pressurized vessel in liquid form, and driven under pressure into a drug-containing composition being held in another vessel; one of ordinary skill in the art would thus be motivated to fill the first vessel containing active with the excipient solution held under pressure in a second vessel (i.e. the HFA-227 is in solution under pressure and thus is clearly in the liquid form) via pressure filling to form the final pMDI composition, with the reasonable expectation that the resulting pMDI composition will be an aerosol and will exhibit excellent physical stability with minimal to no flocculation or sedimentation. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
.
Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “the Examiner is incorrect in stating that pMDIs aerosols described by Sawant” are “a homogeneous suspension of active particles in a gas-state propellant medium”, that “there might be vapor in the vessel headspace during manufacture, but you’re not handling an aerosol”, that “the drug is suspended/dissolved in the liquid state”, that “Sawant does not disclose a method where the pharmaceutically active agent is contacted with less than 5% liquid propellant based on the total mass in the first vessel”. 
The Examiner, however, would like to point out the following:
1. Even assuming Applicant is correct, i.e. that in Sawant, the vessel containing the suspension of pharmaceutically active particles in e.g. HFA-227 propellant in fact contains vapor-phase propellant “in the vessel headspace” and “the drug is suspended/dissolved in the liquid state”, Sawant still meets the limitations of the claims. The claims impose no limitation on the amount of vapor-phase propellant in the first vessel, so any amount of vapor-phase propellant in the headspace would meet the limitation. 
less than the “approximately 5-15%” range, which would encompass within its purview less than 5% liquid-state propellant. 
3. Finally, Applicant has mischaracterized the prior art rejection of record. The premise is that Sawant, upon transferring the homogenized suspension from the homogenizer into the mixing vessel, and holding the vessel at ambient conditions (i.e. room temperature), a significant portion of the propellant that was in the liquid-state will move to the vapor-phase. However, that is not the same as saying the final pMDI comprises active particles suspended only in vapor-phase propellant. Rather, Sawant’s process of manufacture contains additional mixing steps, and in view of the cited prior art one of ordinary skill would arrive at a process in which the contents of the excipient vessel containing liquid propellant will be subsequently transferred under pressure to the vessel containing the active, and the final pMDI will contain both liquid and vapor phase propellant.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617